Appeal Ordered Withdrawn and Opinion issued January 14, 2000




                                             In The

                                  Court af Appeals
                        ifltftff Utatrict of Qfexaa at Uallaa
                                     No. 05-99-00192-CR



                             THE STATE OF TEXAS, Appellant

                                               V.

                                 LARRY L. DYER, Appellee


                     On Appeal from the County Criminal Court No. 4
                                     Dallas County, Texas
                            Trial Court Cause No. MA98-10127-E



                               OPINION PER CURIAM

                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved
the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                      Fifth Court of Appeals
                                    Case Attorney Address List
                                                                                    Page:    1
                                                                      Date Printed: 01/14/2000


                     Case Number: 05-99-00192-CR      Date Filed: 02/04/1999

Style: The State of Texas
       v.

       Dyer, Larry

Trial Judge:          Taite, Ralph
Trial Court Reporter:         Samano, Carolyn S.
Trial Court:          COUNTY CRIMINAL COURT NO 4 Trial County:                  DALLAS

STA   William T. (Bill) Hill, Jr.
       ATT 009669000
       ATTN: APPELLATE SECTION
      Frank Crowley Courts Bldg., 10th FL
       133 N. Industrial Blvd. LB 19
      Dallas, TX 75207
      Phone 214/653-3845
      Fax


JAMES SIMON
FIRST FIDELITY ACCEPTANCE CORPORATION
75 PAR LANE
NOVATO CA 94949-5814